DETAILED ACTION 
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Amendment/RCE filed on April 26, 2021 and entered with an RCE. 
Claims 1-20 have been amended. Currently, claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.  
Response to Arguments

4.	Applicant's arguments filed August 26, 2016 have been fully considered but they are not fully persuasive. For Examiner's response, see discussion below:
5.	Applicant's remarks with respect to the objection to the claims have been considered. The claim 15 has been amended. As such, the objection to the claims is hereby withdrawn.
6.	Applicant’s remarks and arguments presented on 04/26/21 with respect to the 35 USC § 103(a) have been fully considered but they are not fully persuasive. 
7.	On pages 7-8, Applicant argues that Tankovich in view of Edwards do not teach or suggest “creating a plurality of tanked term subsets, wherein each ranked term subset comprises one or more terms assigned a ranking based at least in part on a historical….. embedding metadata within the document” in amended in claim 1…no motivation to do so…Edwards does not remedy the deficiencies in Tankovich…claim 8 recited similar elements to claim 1, claim 15 recites similar elements..patentable over the cited references for at least the same reasons as claim 1”. The Examiner respectfully disagrees with Applicant’s arguments for several reasons. Tankovich teaches ranking and analyzing data at query time. The terms correspond to number of documents. A set of documents that includes the term is selected. Each document in the set of documents that contains the term is assigned to a top document list or a bottom document list based on the rank (abstract), generate a document result set and populate with subset of documents that match the query ([0010]) [as disclosed features clearly teach documents corresponds to terms, each document term is assigned, these are the documents which are ranked, top and bottom document list created based on the rank, the ranked document can interpret as subset, each document term is assigned, which reads the claim recited limitations of each ranked term subset comprises one or more terms assigned a ranking based at least in part on a historical occurrence of each term]. Further, Tankovich teaches query terms for which documents containing all of the query terms are requested, query time associated with query terms, satisfying conditions from document result sets (e.g. top and bottom documents list) assuring each document in the document result set contains every query terms, ranking document results set, applying ranking function on document result set, every document may be ranked although a subset of the top ranked documents utilized ([0041]-[0046]), these features also teaches the claim recited limitations of “each ranked term subset comprises one or more terms assigned a ranking based at least in part on a historical occurrence of each term”. Furthermore, Tankovich teaches document in which the individual search term found in the document, metadata directly associated with the document ([0027], [0039]), which reads the claim recited limitations of ‘embedding metadata within the document’.
Furthermore, Edwards teaches search query term based on subset of documents, identify one or more other terms related to search-query terms and performs ranking on identified terms (abstract, [0005]), searching documents (e.g. plurality of documents) by query term or based on terms (e.g. noun, verb), appearing in the documents. Subsets include all documents that include query terms, searching set of documents, generate search result and rank them using ranking algorithm ([0025]-[0027]), terms that co-occur with the one or more search-query terms, can include, e.g., counting a number of documents within the subset that include a specific term or counting a total number of occurrences of a specific term within the document subset ([0043]), identify set of query terms, identify subset of documents, identify indicator terms, construct term co-occurrence of matrix of all the words (e.g. subset) used in metadata of apps in database (fig. 4, [0056]), documents include apps available to all users ([0058]), analyzing words in the set of documents, generating arrays ([0013]). As such, Edwards also teaches the argued claim recited limitations of each ranked term subset comprises one or more terms assigned a ranking based at least in part on a historical occurrence of each term……embedding metadata within the document. Therefore, taken alone or combination of the references teach the amended claim recited limitations. Applicant’s merely indicated that “Edwards does not remedy the deficiencies in Tankovich, documents are counted in the disclosed sections, patentable over the cites references”-- without pointing out the specific distinctions believed to render the claims patentable over any applied references is not persuasive. The Examiner indicated that the references clearly teach each and every elements of the claim recited limitations and the claims are not patentable at this time. Applicant’s fails to consider each of the paragraphs on Tankovich and Edwards references. Further, the Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. it is an equally well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956). Evidence of a suggestion, teaching, or motivation to combine prior art references may flow, inter alia, from the references themselves, the knowledge of one of ordinary skill in the art, or from the nature of the problem to be solved. See In re Dembiczak, 175 F.3d 994, 1000, 50 USPQ2d 1614, 1617 (Fed. Cir. 1999). 
          Any other arguments presented by applicants are the same or similar arguments and they are moot for at least the reasons set forth above and the rejections presented below.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 each of them recited the limitations of “at least in part” (e.g. claim 1, lines 4-6). The term at least in part has given broadest reasonable instruction as a type of data that may be maintained, accessed and provided. The limitation does not require all of the limitation to be included but merely a part of the limitation included in the claim. As such, the claim can be rejected once one the part of the limitation read by the prior art. The limitation is indefinite and the recited limitation “at least in part” is given broadest reasonable instruction as a type of data that may be maintained, accessed and provided. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) and ln re Gulack, 703 F.2d 1381, 1385 (Fed. Circ. 1983).
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
12.	Claims 1-3, 5-10, 15-17, 19 and 20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tankovich et al. (US 2010/0121838 A1), hereinafter Tankovich in view of Edwards et al. (US 2014/0067846 A1), hereinafter Edwards. 
As for claim 1, Tankovich teaches a method for indexing a set of documents stored on at  least one computing device, the method comprising, at the at least one computing device: creating a plurality of ranked term subsets, wherein each ranked term subset comprises one or more terms assigned a ranking based at least in part on a historical occurrence of each term and wherein each ranked term subset is encoded in accordance with an allocated bit size (see abstract, [0008], [0010], [0052], [0056], sets of bits associated with number of documents, the bit value indicates corresponding document and terms, [0007], ranking search results with documents, documents containing terms, [0008], [0041]-[0046]; Also see response to arguments section above); 
and generating an index for a document by: (i) identifying each ranked term subset from the plurality of ranked term subsets with at least one ranked term within the document; (ii) generating one or more…to store each ranked term subset identified; and (iii) embedding metadata within the document, wherein the metadata comprises at least: (i) the one or more..; and (ii) one or more counts corresponding to the one or more..,..wherein each count represents a number of ranked terms stored by a respective…of the one or more…(see abstract, [0007], [0010], subset of documents matching query, ranking, indexing them, [0027]-[0028], document properties or metadata related to the documents, query include terms of the documents, terms map first set of documents and second set of documents. Merge first and second set of documents, creating index and store them in search system).
Tankovich teaches the claimed invention, but does not explicitly teach the limitations of arrays to store each ranked, (i) the one or more arrays;, one or more arrays, a respective array of the one or more arrays. In the same field of endeavor, Edwards teaches the limitations of arrays to store each ranked, (i) the one or more arrays; one or more arrays, a respective array of the one or more arrays (see Edwards, [0013], analyzing words in the set of documents, generating arrays; [0025]-[0027], Fig. 4; Also see response to arguments section above).
Tankovich and Edwards both references teach features that are directed to analogous art and they are from the same field of endeavor, such as querying collection of documents, identify those documents which include search terms, ranking and indexing search terms and documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Edwards’s teaching to Tankovich's system for performing searches extending beyond a purely textual search tied to search-query terms. Hence, user would receive an apps that pertain to the concept that the user had in mind and more relevant apps can be identified and presented to the user (see Edwards, [0004]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a computing device claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Edwards’s teaching to Tankovich's system for performing searches extending beyond a purely textual search tied to search-query terms. Hence, user would receive an apps that pertain to the concept that the user had in mind and more relevant apps can be identified and presented to the user (see Edwards, [0004]).
As for claim 15, Tankovich teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device to query an indexed set of documents stored on at least one computing device, cause the computing device to perform operations comprising: receiving a query comprising one or more ranked terms, wherein the one or more terms are ranked based at least in part on a historical occurrence of a set of terms (see [0007], ranking search results with documents, documents containing terms, [0008], [0010], abstract; Also see response to arguments section above);
accessing a data structure based at least in part on receipt of the query, wherein the data structure includes: a document identifier for each document of the indexed set of documents, wherein each document comprises: metadata embedded within the document, wherein the metadata includes: (i) at least one…that stores one or more ranked terms from a respective ranked term subset, from a plurality of ranked term subsets, identified with at least one ranked term within the document, wherein each ranked term subset from the plurality of ranked term subsets is a different subset of ranked terms and each ranked term subset is encoded in accordance with an allocated bit size (see [0003], [0008], [0010], [0052], sets of bits associated with number of documents, the bit value indicates corresponding document and terms);
and (ii) one or more counts corresponding to the least one…, wherein each count represents a number of ranked terms stored by the least one…; and at least one ranked term identified within each document of the indexed set of documents is based at least in part on a particular ranked term subset; and selecting, from the data structure, a subset of the indexed set of documents, wherein the subset of the indexed set of documents includes: (i) one or more document identifiers, and (ii) the at least one ranked term matching the query (see [0007], [0010], subset of documents matching query, ranking, indexing them, [0027]-[0028], document properties or metadata related to the documents, query include terms of the documents, terms map first set of documents and second set of documents. Merge first and second set of documents, creating index and store them in search system).
Tankovich teaches the claimed invention, but does not explicitly teach the limitations of at least one array that stores or at least one array. In the same field of endeavor, Edwards teaches the limitations of at least one array that stores or at least one array (see Edwards, [0013], analyzing words in the set of documents, generating arrays; Fig. 4, Also see response to arguments section above).
Tankovich and Edwards both references teach features that are directed to analogous art and they are from the same field of endeavor, such as querying collection of documents, identify those documents which include search terms, ranking and indexing search terms and documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Edwards’s teaching to Tankovich's system for performing searches extending beyond a purely textual search tied to search-query terms. Hence, user would receive an apps that pertain to the concept that the user had in mind and more relevant apps can be identified and presented to the user (see Edwards, [0004]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein assigning the rank further comprises receiving the set of terms from a tokenizer, wherein the set of terms includes a multiple-word term (see Tankovich, [0003]-[0005], [0007], [0027]; Also see Edwards, [0047]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein creating the plurality of subsets further comprises: encoding the plurality of ranked term subsets using different bit sizes (see Tankovich, [0054]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein generating the index further comprises: generating a data structure to store a respective index for each document of the set of documents (see Tankovich, [0054]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein each respective index comprises at least: (i) a document identifier for each document of the set of documents; and (ii) the one or more ranked terms (see Tankovich, [0007], [0009]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein the data structure is stored remotely from the at least one computing device (see Tankovich, [0054], [0067]).
As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tankovich and Edwards teaches:
wherein the one or more counts includes at least one of: a first bit-level count, a second bit-level count, or a third bit-level count (see Tankovich, [0056], [0061]).
Claims 9 and 10 correspond in scope to claims 2, 3, 5-7 and are similarly rejected.
Claims 16, 17, 19 and 20 correspond in scope to claims 2, 3 and 5-7 and are similarly rejected.
Prior Arts
13.	US 2016/0378769 teaches terms contained in documents. Each bit vector comprises an array of bits that stores information for a collection of terms. Each bit position (or bit) in a bit vector indicates whether one or more documents contain one or more terms from a collection of terms, ranking and matching documents ([0005]).
US 7,725,424 B1 teaches terms to be used in selecting documents, additional terms may be chosen to be used in selecting documents based upon the terms which occur in the document being accessed by the user. The documents in the collection may be ranked in order of their generalized term frequency scores (column 3, lines 35-65).
WO2016/209952A1 teaches documents includes terms. Bit vector is selected to reduce the number of possible matching documents. 
Integration of Probabilistic Fact and Text Retreival; Fahr, ACM 1992- teaches occurrence of terms in the documents, weighting, ranking documents based on probability.  
   Additional Prior arts: US 2016/0171091, US 9280595, US 5630117, US 55781904, US 55408655, US 8095533, US 6507839, US 20140136532, US 7725424, US 20120284253, US 7283997, US 8171031, US 20160378807, US 20160378806, US 20160378804, US 20160378805, US 7289985 each of the references teach the claim recited limitations, they are state of the art at the time of the claimed invention.
Allowable Subject Matter
14.	Claim 4 objected to as being dependent upon a rejected base claim (i.e. base claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 objected to as being dependent upon a rejected base claim (i.e. base claim 8), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 objected to as being dependent upon a rejected base claim (i.e. base claim 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims as indicated above would be allowable only if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
Conclusion
15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
17.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
6/2/21